MEMO ENDORSED
                Abdul Hassan Law Group, PLLC
                           215-28 Hillside Avenue
                       Queens Village, New York, 11427
                                    ~~~~~
 Abdul K. Hassan, Esq.                                                       Tel: 718-740-1000
 Email: abdul@abdulhassan.com                                               Fax: 718-740-2000
 Employment and Labor Lawyer                                        Web: www.abdulhassan.com

                                         February 6, 2020
                                                                        USDC SDNY
                                                                        DOCUMENT
 Via ECF                                                                ELECTRONICALLY FILED
                                                                        DOC #:
 Hon. Valerie E. Caproni, USDJ                                          DATE FILED: 2/6/2020
 United States District Court, SDNY
 40 Foley Square, Courtroom 443
 New York, NY 10007
 Tel: 212-805-6350

                Re: Henry v. David Z. Shoe Catalogue Inc.
                    Case #: 19-CV-08117 (VEC)(SN)
                    Motion for Extension of Time

 Dear Judge Caproni:

         My firm represents plaintiff Hervan Henry (“Plaintiff”), in the above-referenced action
 and I respectfully write to request a brief one-week extension of the February 6, 2020 deadline
 for Plaintiff to file a motion for a default judgment. This request is being made because the
 additional time is needed to further confer with Plaintiff further concerning the state of
 Defendant’s business and the best approach going forward. We do not anticipate any further
 extension request.

        We thank the Court in advance for its time and consideration.

 Respectfully Submitted,
                                                                Application GRANTED. The deadline for
 Abdul Hassan Law Group, PLLC                                   Plaintiff to apply for a default judgment is
                                                                extended to February 13, 2020. No further
 _/s/ Abdul Hassan____________                                  extensions will be granted.
 By: Abdul K. Hassan, Esq. (AH6510)                            SO ORDERED.
 Counsel for Plaintiff Hervan Henry



                                                               HON. VALERIE CAPRONI      2/6/2020
                                                 1             UNITED STATES DISTRICT JUDGE
